        Case 1:20-cv-10169-PBS Document 1 Filed 01/28/20 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

                                               CIVIL ACTION NO.

TRACEY MACCORMACK,                             )
     Plaintiff,                                )
                                               )
v.                                             )   COMPLAINT
                                               )
ROBERT JAWORSKI,                               )
    Defendant                                  )


                                     INTRODUCTION

1.   This is an action for maritime personal injuries which occurred on or about August 6,

     2017, while the Plaintiff, Tracey MacCormack, was assisting in the docking of a vessel at

     the Newburyport Boat Basin Sea Dock. The vessel was owned by Robert Jaworski. The

     plaintiff asserts a cause of action against the defendant for personal injuries based upon

     negligence brought under the General Maritime Law.

                                      JURISDICTION

2.   This is a case of maritime jurisdiction pursuant to 28 U.S.C. § 1333(1).

                                      THE PARTIES

3.   The Plaintiff, Tracey MacCormack, is an individual of legal age and resides at 89

     Cedar Street, Amesbury, Massachusetts.

4.   The Defendant, Robert Jaworski, is an individual of legal age and resides at 19 Bare Hill

     Road, Boxford, Massachusetts.

                               FACTUAL ALLEGATIONS

5.   On or about August 6, 2017, the Plaintiff was assisting in the docking of the defendant’s

     vessel at the Newburyport Boat Basin Sea Dock. As she was putting the aft spring line
          Case 1:20-cv-10169-PBS Document 1 Filed 01/28/20 Page 2 of 3



       over the cleat, the defendant accelerated the vessel, trapping her hand between the spring

       line and the cleat. She was seriously injured.

                                      COUNT I
                          GENERAL MARITIME LAW- NEGLIGENCE

6.     Paragraphs 1-5 are realleged and incorporated herein.

7.     The injuries sustained by the Plaintiff were no fault of her own but were caused by the

       negligence of the Defendant.

8.     As a result of the said injuries, the Plaintiff has suffered great pain of body and anguish of

       mind, incurred medical and hospital expenses, and has suffered and will suffer other

       damages as will be shown at the trial.

9.     This cause of action is brought for negligence under the General Maritime Law.

                                   REQUEST FOR RELIEF

       1. Under Count I, that this court enter judgment in favor of the Plaintiff against the

          Defendant.

       2. For such other relief as this court deems appropriate.



                             PLAINTIFF DEMANDS TRIAL BY JURY

Respectfully submitted,
By her attorney,


__/s/ Thomas M. Bond____________
Thomas M. Bond, B.B.O. No. 546649
THE KAPLAN/BOND GROUP
21 Merchants Row, Suite 3A
Boston, MA 02109
(617) 261-0080
tbond@kaplanbond.com




                                                 2
Case 1:20-cv-10169-PBS Document 1 Filed 01/28/20 Page 3 of 3




                             3
